Citation Nr: 0928654	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-13 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from February 1955 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left ear hearing loss is not related to active 
service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in January 2006, March 
2006, and November 2008 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence, as well as 
how VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2006 and November 2008 letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records are no longer 
available, most likely having been destroyed in an accidental 
fire at the National Personnel Records Center in 1973.  In 
cases where the veteran's service treatment records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his 
case.  Id.  In this case, the Veteran was informed regarding 
the fire at the National Archives and Records Administration, 
advised to send VA any medical records that he had, and to 
complete a NA Form 13055 so that VA could make a thorough 
search for his military medical records.  In response, the 
Veteran identified treatment for his shoulder and back in 
October 1955, and for his jaw from August to September 1956; 
he did not identify any treatment for hearing loss.  Morning 
Reports for the Veteran's unit were requested and received 
for August 14, 1956, August 12, 1956, and September 20, 1956. 

The Veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in September 2006 
and December 2008.  38 C.F.R. § 3.159(c)(4).  The December 
2008 VA examiner addressed the etiology of the Veteran's 
current left ear hearing loss.  Although it appears that the 
VA examiner did not have access to the Veteran's claims file, 
he did have access to the Veteran's VA medical records, 
including a September 2006 VA examination and an August 27, 
2008, Audiology Clinic note.  As the only pertinent medical 
records in the claims file pertaining to hearing loss were 
reviewed by the VA examiner, the Board finds that the 
December 2008 VA examination is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

The Veteran seeks service connection for left ear hearing 
loss.  Service connection for right ear hearing loss has 
already been granted.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural 
hearing loss can be service-connected on such a basis.  
Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  

On VA examination in September 2006, pure tone thresholds, in 
decibels, in the left ear were as follows: 500 - 5 hertz; 
1000 - 10 hertz; 2000 - 15 hertz; 3000 - 20 hertz; and 4000- 
25 hertz.  Speech audiometry revealed speech recognition 
ability of 100 percent in each ear.  

On the audiological evaluation in August 2008, the Veteran's 
left ear hearing demonstrated normal hearing with a mild loss 
at 4000 Hertz only and word recognition score of 98 percent 
in the left ear.

On VA examination in December 2008, pure tone thresholds, in 
decibels, in the left ear were as follows: 500 - 10 hertz; 
1000 - 20 hertz; 2000 - 20 hertz; 3000 - 40 hertz; and 4000 - 
45 hertz.  Speech audiometry revealed speech recognition 
ability of 96 percent in each ear.  

There is no medical evidence until 2008 that the Veteran had 
impaired hearing for VA purposes of the left ear (that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz was 40 decibels or greater; that the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz were 26 or greater; or 
that word recognition scores using the Maryland CNC test were 
are less than 94 percent).  Although the Veteran stated on 
his application for compensation received in December 2005 
that his hearing loss disability began in 1956 and that he 
was exposed to acoustic trauma while in service, he has not 
provided any medical evidence that he specifically had left 
ear hearing loss in service or within a year after his 
discharge from service.  Thus, as the first showing of any 
left ear hearing loss in the record is not until 2008, more 
than 50 years after the appellant's discharge from service 
and in light of the lack of any relevant history of left ear 
hearing loss between the Veteran's date of discharge in 1957 
and 2008, service connection is not warranted under 38 C.F.R. 
§ 3.303(b) or § 3.307.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current left ear hearing loss.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.  However, no medical professional has related the 
Veteran's left ear hearing loss to his military service.  The 
December 2008 VA examiner's opinion was that it was less 
likely than not the left ear hearing loss was related to 
noise exposure during service since his hearing was within 
normal limits in 2006.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of left ear hearing loss until decades 
after service.  The appellant did not begin to state he had 
experienced hearing loss since service until he filed his 
claim for VA compensation in December 2005.

It is noteworthy that the Veteran filed a claim for 
compensation in 1996 for a cervical spine and shoulder injury 
and removal of a cyst.  At that time he did not file a claim 
for service connection for hearing loss.  This is 
inconsistent with his assertion that his hearing loss began 
in 1956 because it is reasonable to conclude that if he 
believed that he had hearing loss in 1996 that was related to 
service, he would have claimed service connection for it at 
that time.  

In addition to the medical evidence, the Board has also 
considered the statements of the Veteran and his wife in 
support of his claim.  The Board notes that the Veteran's 
wife is a registered nurse and that she submitted a statement 
in February 2007 that the Veteran had favored his left ear 
for hearing when she talked to him for at least the last 20 
years.  However, this statement does not equate to a medical 
opinion relating the Veteran's left ear hearing loss to 
service.  Further, although the Veteran may well believe that 
his left ear hearing loss is related to service, as a 
layperson without any medical training and expertise, the 
Veteran is simply not qualified to render a medical opinion 
in this regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
The Veteran is competent to comment on his symptoms, but not 
the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

The Board, therefore, finds that the combination of normal 
left ear hearing evaluated in 2006, an absence of evidence of 
hearing loss for VA purposes within a year following service, 
an absence of evidence of continuity of symptomatology, and 
an absence of competent medical evidence that the Veteran's 
left ear hearing loss is related to service preponderates 
against the claim. Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


